 



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.








 

Foster Wheeler AG Omnibus Incentive Plan

 

Amended and Restated Effective as of November 8, 2012

 

 

 

 

Table of Contents

 

Contents   Page             Article 1. Establishment, Purpose, and Duration 1  
    Article 2. Definitions 1       Article 3. Administration 8       Article 4.
Shares Subject to This Plan and Maximum Awards 9       Article 5. Eligibility
and Participation 12       Article 6. Stock Options 12       Article 7. Stock
Appreciation Rights 15       Article 8. Restricted Stock and Restricted Stock
Units 17       Article 9. Performance Units/Performance Shares 19       Article
10. Cash-Based Awards and Other Stock-Based Awards 21       Article 11.
Forfeiture of Awards. 23       Article 12. Transferability of Awards 25      
Article 13. Performance Measures 25       Article 14. Director Awards 26      
Article 15. Dividends and Dividend Equivalents 27       Article 16. Beneficiary
Designation 27       Article 17. Rights of Participants 27       Article 18.
Change in Control 28       Article 19. Amendment, Modification, Suspension, and
Termination 29       Article 20. Withholding 30       Article 21. Successors 30
      Article 22. General Provisions 30

  

 

 

 

Foster Wheeler AG
Omnibus Incentive Plan

 

Article 1.         Establishment, Purpose, and Duration

1.1           Establishment. Foster Wheeler Ltd., a Bermuda company, established
an incentive compensation plan known as the Foster Wheeler Ltd. Omnibus
Incentive Plan (the “Plan”). The Plan superseded and replaced the Foster Wheeler
Inc. 1995 Stock Option Plan, the Directors Stock Option Plan, the 2004 Stock
Option Plan, and the Management Restricted Stock Plan (the “Prior Plans”),
except that the Prior Plans shall remain in effect until the awards granted
under such plans have been exercised, forfeited, are otherwise terminated, or
any and all restrictions lapse, as the case may be, in accordance with the terms
of such awards. On February 9, 2009, Foster Wheeler AG became the ultimate
parent company of Foster Wheeler Ltd. and its subsidiaries as a result of a
redomestication effected pursuant to a scheme of arrangement under Bermuda law
(the “Redomestication”), as described in Foster Wheeler Ltd.’s proxy statement
dated December 19, 2008. In the Redomestication, all of the
previously-outstanding common shares of Foster Wheeler Ltd. were cancelled and
each holder of cancelled Foster Wheeler Ltd. common shares received registered
shares of Foster Wheeler AG (or cash in lieu of any fractional shares).
Effective upon the completion of the Redomestication, Foster Wheeler AG, a Swiss
company (hereinafter referred to as the “Company”) assumed the Plan, renamed it
the “Foster Wheeler AG Omnibus Incentive Plan,” and made certain amendments to
the Plan. The Plan was restated effective as of February 9, 2009 to incorporate
the first three amendments to the Plan, each of which had previously been
approved by Foster Wheeler Ltd.’s and/or the Company’s Board of Directors and/or
Compensation Committee, as appropriate. The current amended and restated Plan
incorporates an amendment previously approved by the Compensation Committee (now
known as the Compensation and Executive Development Committee) on November 3,
2010.

 

This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.

 

This Plan originally became effective upon initial shareholder approval on May
9, 2006 (the “Effective Date”). The Plan, as herein amended and restated,
incorporates all amendments previously adopted by the Committee, including
additional amendments adopted by the Committee on November 8, 2012, and is
effective as of November 8, 2012. The Plan shall remain in effect as provided in
Section 1.3 hereof.

 

1.2           Purpose of this Plan. The purpose of this Plan is to provide a
means whereby designated Employees, Directors, and Third-Party Service Providers
develop a sense of proprietorship and personal involvement in the development
and financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. A further purpose of this Plan is to provide a
means through which the Company may attract able individuals to become Employees
or serve as Directors or Third-Party Service Providers and to provide a means
whereby those individuals upon whom the responsibilities of the successful
administration and management of the Company are of importance, can acquire and
maintain ownership of Shares, thereby strengthening their concern for the
welfare of the Company.

 

1.3           Duration of this Plan. Unless sooner terminated as provided
herein, this Plan shall terminate ten (10) years from the Effective Date, e.g.
on the day before the tenth (10th) anniversary of the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted after May 9, 2016.

 

Article 2.         Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

 

(a)“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 



1

 

 

(b)“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

 

(c)“Applicable Laws” means the legal requirements relating to the administration
of equity plans or the issuance of share capital by a company, including under
the laws of Switzerland, applicable U.S. state corporate laws, U.S. federal and
applicable state securities laws, other U.S. federal and state laws, the Code,
any stock exchange rules and regulations that may from time to time be
applicable to the Company, and the applicable laws, rules and regulations of any
other country or jurisdiction where Awards are granted under the Plan, as such
laws, rules, regulations, interpretations and requirements may be in place from
time to time.

 

(d)“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.

 

(e)“Award Agreement” means either: (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including in each case any amendment or modification thereof. The
Committee may provide for the use of electronic, Internet, or other non-paper
Award Agreements, and the use of electronic, Internet, or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

 

(f)“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

(g)“Board” or “Board of Directors” means the Board of Directors of the Company.

 

(h)“Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.

 

(i)“Cause” means:

 

(i)Conviction of a felony;

 

(ii)Actual or attempted theft or embezzlement of Company, any Subsidiary, or any
Affiliate assets;

 

(iii)Use of illegal drugs;

 

(iv)Material breach of an employment agreement between the Company, Affiliate or
Subsidiary, as the case may be, and the Participant that the Participant has not
cured within thirty (30) days after the Company, Affiliate or Subsidiary, as
applicable, has provided the Participant notice of the material breach which
shall be given within sixty (60) days of the Company’s, Affiliate’s or
Subsidiary’s, as applicable, knowledge of the occurrence of the material breach;

 

(v)Commission of an act of moral turpitude that in the judgment of the Committee
can reasonably be expected to have an adverse effect on the business,
reputation, or financial situation of the Company, any Subsidiary, or any
Affiliate and/or the ability of the Participant to perform his or her duties;

 

(vi)Gross negligence or willful misconduct in performance of the Participant’s
duties;

 

(vii)Breach of fiduciary duty to the Company, any Subsidiary, or any Affiliate;

 



2

 

 

(viii)Willful refusal to perform the duties of the Participant’s titled
position; or

 

(ix)Material violation of the Foster Wheeler AG Code of Business Conduct and
Ethics.

 

(j)“Change in Control” means,

 

(i)The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of Beneficial
Ownership of voting securities of the Company where such acquisition causes such
Person to own twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”),
provided, however, that for purposes of this paragraph (i), the following
acquisitions shall not be deemed to result in a Change in Control: (A) any
acquisition directly from the Company or any corporation or other legal entity
controlled, directly or indirectly, by the Company, (B) any acquisition by the
Company or any corporation or other legal entity controlled, directly or
indirectly, by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation or
other legal entity controlled, directly or indirectly, by the Company, or (D)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (A), (B), and (C) of paragraph (iii) below; and provided, further, that
if any Person’s Beneficial Ownership of the Outstanding Company Voting
Securities reaches or exceeds twenty percent (20%) as a result of a transaction
described in clause (A) or (B) above, and such Person subsequently acquires
Beneficial Ownership of additional voting securities of the Company, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own twenty percent (20%) or more of the Outstanding Company Voting
Securities;

 

(ii)Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)The consummation of a reorganization, merger, amalgamation or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (“Business Combination”) or, if consummation of such Business
Combination is subject to the consent of any government or governmental agency,
the later of the obtaining of such consent (either explicitly or implicitly by
consummation) or the consummation of such Business Combination; excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the Beneficial Owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (B) no Person (excluding any (x) corporation owned, directly or
indirectly, by the Beneficial Owner of the Outstanding Company Voting Securities
as described in clause (A) immediately preceding, or (y) employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) Beneficially
Owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 



3

 

 

(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(k)“Change-in-Control Price” means the closing price of a Share on the last
trading day before the Change in Control occurs or, if so determined by the
Committee, the value of all compensation to be paid to the holder of a Share
pursuant to the terms of the transaction constituting the Change in Control.

 

(l)“Change in Control Period” means the period commencing on the date of a
Change in Control and ending on the twenty-four (24) month anniversary of such
date.

 

(m)“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision, as well as any applicable interpretative
guidance issued related thereto.

 

(n)“Committee” means the Compensation and Executive Development Committee
(previously known as the Compensation Committee) of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

(o)“Company” means Foster Wheeler AG, a Swiss company, and any successor thereto
as provided in Article 21 herein.

 

(p)“Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (i) ninety (90) days after the beginning of the Performance Period,
or (ii) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

(q)“Director” means any individual who is a member of the Board of Directors of
the Company and who is not an Employee.

 

(r)“Disability” means (i) in the case of an Employee, the Employee qualifying
for long-term disability benefits under any long-term disability program
sponsored by the Company, Affiliate or Subsidiary in which the Employee
participates, and (ii) in the case of a Director or Third-Party Service
Provider, the inability of the Director or Third-Party Service Provider to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as determined by the Committee, based upon medical
evidence and in accordance with Code Section 22(e)(3).

 



4

 

 

(s)“Effective Date” has the meaning set forth in Section 1.1.

 

(t)“Employee” means any individual who performs services for and is designated
as an employee of the Company, its Affiliates, and/or its Subsidiaries on the
payroll records thereof. An Employee shall not include any individual during any
period he or she is classified or treated by the Company, Affiliate, and/or
Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or any other entity other than the
Company, Affiliate, and/or Subsidiary, without regard to whether such individual
is subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, Affiliate, and/or
Subsidiary during such period.

 

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

(v)“Fair Market Value” or “FMV” means the closing price of a Share on the most
recent date on which Shares were publicly traded. In the event Shares are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate.

 

(w)“Full-Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of fully paid Shares. A Full-Value
Award shall require the Participant to pay at least the par value for each Share
issued out of the Company’s conditional capital. The Company reserves the right
to arrange for payment to be made on the Participant’s behalf as part of an
Award or otherwise.

 

(x)“Grant Date” means the date on which the Committee approves the grant of an
Award by Committee action or such later date as specified in advance by the
Committee.

 

(y)“Grant Price” means the price established when the Committee approves the
grant of an SAR pursuant to Article 7, used to determine whether there is any
payment due upon exercise of the SAR. The Grant Price of any SAR will be at
least the greater of the Fair Market Value of a Share or the par value of a
Share.

 

(z)“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422, or any
successor provision.

 

(aa)“Insider” means an individual who is, on the relevant date, an officer or
Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board or Committee in
accordance with Section 16 of the Exchange Act.

 

(bb)“Involuntary Termination” means the Company’s, Affiliate’s and/or
Subsidiary’s termination of a Participant’s employment or service other than for
Cause.

 

(cc)“Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.

 

(dd)“Non-Tandem SAR” means an SAR that is granted independently of any Option,
as described in Article 7.

 

(ee)“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

 



5

 

 

(ff)“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option. The Option Price will be at least the greater
of the Fair Market Value of a Share or par value of a Share.

 

(gg)“Other Agreement” means either (i) an applicable employment or other written
agreement between the Company and a Participant or (ii) an applicable employment
or other written agreement between an Affiliate or a Subsidiary and a
Participant which has been approved by the Board or Committee or executed by the
person who is the Chief Executive Officer, the President, an Executive Vice
President, the Controller, or the Secretary of the Company.

 

(hh)“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 

(ii)“Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

 

(jj)“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

(kk)“Performance-Based Exception” means the exception for Performance-Based
Compensation from the tax deductibility limitations of Code Section 162(m).

 

(ll)“Performance Measures” means measures as described in Article 13 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

(mm)“Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

 

(nn)“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in fully paid Shares, the value of which at the
time it is payable is determined as a function of the extent to which
corresponding performance criteria or Performance Measure(s), as applicable,
have been achieved.

 

(oo)“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria or Performance Measure(s), as applicable, have been
achieved.

 

(pp)“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or the occurrence of
other events as determined by the Committee, in its discretion) by the exercise
of the Company’s right to repurchase such Restricted Stock or Restricted Stock
Units, as provided in Article 8.

 

(qq)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

(rr)“Plan” means the Foster Wheeler AG Omnibus Incentive Plan.

 

(ss)“Plan Year” means the Company’s fiscal year.

 



6

 

 

(tt)“Prior Plans” mean, collectively: (i) the Foster Wheeler Inc. 1995 Stock
Option Plan; (ii) the Directors Stock Option Plan; (iii) the 2004 Stock Option
Plan; and (iv) the Management Restricted Stock Plan.

 

(uu)“Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

(vv)“Resignation for Good Reason” means a material negative change in the
employment relationship without the Participant’s consent; provided (a) the
Participant notifies the Company of the material negative change within ninety
(90) days of the occurrence of such change, (b) the material negative change is
not cured by the Company within thirty (30) days after receiving notice from the
Participant, and (c) the material negative change is evidenced by any of the
following:

 

(i)material diminution in title, duties, responsibilities or authority;

 

(ii)reduction of base salary and benefits except for across-the-board changes
for Employees at the Participant’s level;

 

(iii)exclusion from executive benefit/compensation plans;

 

(iv)relocation of the Participant’s principal business location by the
Participant’s employer (the Company, Affiliate, or Subsidiary, as the case may
be) of greater than fifty (50) miles;

 

(v)material breach of the Participant’s employment agreement with the Company,
Affiliate or Subsidiary, as the case may be; or

 

(vi)resignation in compliance with securities/corporate governance applicable
law (such as the US Sarbanes-Oxley Act) or rules of professional conduct
specifically applicable to such Participant.

 

(ww)“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the Grant
Date.

 

(xx)“Retirement” means:

 

(i)For any termination of employment by the Participant on or prior to August
31, 2013, a termination of employment after the Participant has either (A)
attained age 65, or (B) (I) attained age 60 and (II) provided to the Company’s
Chief Executive Officer written notice of the Participant’s intent to terminate
employment by way of Retirement as of a date certain, which notice is provided
at least one (1) year prior to the date of the intended Retirement; and

 

(ii)For any termination of employment by the Participant after August 31, 2013,
a termination of employment after the Participant has (A) attained age 60 and
(B) provided to the Company’s Chief Executive Officer written notice of the
Participant’s intent to terminate employment by way of Retirement as of a date
certain, which notice is provided at least one (1) year prior to the date of the
intended Retirement.

 

For the avoidance of doubt, if a Participant has met the relevant Retirement
criteria set forth above but is terminated without Cause or is the subject of a
Resignation for Good Reason prior to the date set forth in the notice described
above, the Participant shall remain eligible for Retirement under this Plan.

 



7

 

 

(yy)“Share” means a registered share of the Company, par value CHF 3.00 each, or
such other par value as may be in effect from time to time. Effective upon the
completion of the Redomestication, registered shares of the Company will be
issued, held, made available, or used to measure benefits as appropriate under
the Plan in lieu of Foster Wheeler Ltd. common shares with respect to all
outstanding Awards issued prior to or after the completion of the
Redomestication.

 

(zz)“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 

(aaa)“Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

 

(bbb)“Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be forfeited).

 

(ccc)“Third-Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company, any Subsidiary, or
an Affiliate that: (i) are not in connection with the offer or sale of the
Company’s securities in a capital raising transaction; and (ii) do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

Article 3.        Administration

3.1          General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee shall consist of not fewer than two (2) Directors who are both
non-employee directors, within the meaning of Rule 16b-3 of the Exchange Act,
and independent directors, within the meaning of Nasdaq Listing Rule 5605(a)(2),
or any similar rule or listing requirement that may be applicable to the Company
from time to time. If at any time all members of the Committee are not also
“outside directors,” as defined in Treasury Regulation Section 1.162-27, the
Committee may establish a subcommittee, consisting of all members who are
outside directors, as so defined, for all purposes of any Award to a Covered
Employee that is intended to qualify for the Performance-Based Exception. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

 

3.2          Authority of the Committee. The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of this Plan
and any Award Agreement or other agreement or document ancillary to or in
connection with this Plan, to determine eligibility for Awards and to adopt such
rules, regulations, forms, instruments, and guidelines for administering this
Plan as the Committee may deem necessary or proper. Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award terms and conditions (including the terms and conditions set forth in
Award Agreements), granting Awards as an alternative to or as the form of
payment for grants or rights earned or due under compensation plans or
arrangements of the Company, construing any provision of the Plan or any Award
Agreement, and, subject to Article 19, adopting modifications and amendments to
this Plan or any Award Agreement, including without limitation, accelerating the
vesting of any Award or extending the post-termination exercise period of an
Award (subject to the limitations of Code Section 409A), and any other
modifications or amendments that are necessary to comply with the laws of the
countries and other jurisdictions in which the Company, its Affiliates, and/or
its Subsidiaries operate.

 

Notwithstanding the foregoing, members of the Board or the Committee who are
either eligible for Awards or have been granted Awards may vote on any and all
matters, including matters affecting the administration of the Plan or the grant
of Awards pursuant to the Plan. However, no such member shall act upon the
granting of a specific Award to himself or herself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Board or
the Committee during which action is taken with respect to the granting of an
Award to him or her.

 



8

 



 

3.3         Delegation. The Committee may delegate to one or more of its members
or to one or more officers of the Company, and/or its Subsidiaries and
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; (b) determine the size of any such Awards; provided, however, (i) the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to an Employee who is considered an Insider; (ii) the resolution
providing such authorization sets forth the total number of Awards such
officer(s) may grant; and (iii) the officer(s) shall report periodically to the
Committee regarding the nature and scope of the Awards granted pursuant to the
authority delegated. 

 

Article 4.        Shares Subject to This Plan and Maximum Awards

4.1          Number of Shares Available for Awards

 

(a)Subject to adjustment as provided in Section 4.4 herein, the maximum number
of Shares available for grant to Participants under this Plan (the “Share
Authorization”) shall be:

 

(i)Eight million one hundred sixty thousand (8,160,000) Shares; plus

 

(ii)(A) the number of Shares (not to exceed 1,400,000) which remained available
for grant under the Company’s Prior Plans as of the Effective Date; and (B) the
number of Shares (not to exceed 10,000,000) subject to outstanding awards as of
the Effective Date under the Prior Plans that on or after the Effective Date
cease for any reason to be subject to such awards (other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in vested and nonforfeitable Shares).

 

(b)All Shares of the Share Authorization may be granted as Full-Value Awards.

 

(c)The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be nine million five hundred sixty
thousand (9,560,000) Shares.

 

(d)The maximum number of Shares of the Share Authorization that may be granted
to Directors shall be 1,000,000 Shares.

 

4.2          Share Usage. Shares covered by an Award shall only be counted as
used to the extent they are actually issued and delivered to a Participant. Any
Shares related to Awards which terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance and delivery of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance and delivery of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan and shall
be added back to the limits described in this Plan. In addition, the following
principles shall apply in determining the number of Shares under any applicable
limit:

 

(a)Shares tendered or attested to in payment of the Exercise Price of an Option
shall not be added back to the applicable limit;

 

(b)Any Shares withheld by the Company to satisfy the tax withholding obligation
shall not be added back to the applicable limit (without implying that the
withholding of Shares is a permissible way to satisfy the obligation);

 

(c)Shares that are reacquired by the Company with the amount received upon the
exercise of an Option shall not be added back to the applicable limit; and

 

(d)The aggregate Shares exercised, rather than the number of Shares actually
issued, pursuant to a SAR that is settled in Shares shall reduce the applicable
limit.

 



10

 

 



The Company will issue new Shares either based on the Company’s conditional or
authorized capital or it may, in its full discretion, deliver treasury shares,
shares available on the open market, or otherwise existing Shares.

 

4.3          Annual Award Limits. Unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

 

(a)Options. The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be 1,000,000, as adjusted
pursuant to Sections 4.4 and/or 19.2.

 

(b)SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall be 1,000,000, as
adjusted pursuant to Sections 4.4 and/or 19.2.

 

(c)Restricted Stock Units or Restricted Stock. The maximum aggregate grant with
respect to Awards of Restricted Stock Units or Restricted Stock that a
Participant may receive in any one Plan Year shall be 600,000 Shares, as
adjusted pursuant to Sections 4.4 and/or 19.2, or equal to the value of 600,000
Shares, as adjusted pursuant to Sections 4.4 and/or 19.2.

 

(d)Performance Units or Performance Shares. The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be 600,000 Shares, as adjusted pursuant to Sections 4.4
and/or 19.2, or equal to the value of 600,000 Shares, as adjusted pursuant to
Sections 4.4 and/or 19.2, determined as of the date of vesting or payout, as
applicable.

 

(e)Cash-Based Awards. The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed the greater of the value of $5,000,000 or 600,000 Shares, as adjusted
pursuant to Sections 4.4 and/or 19.2, determined as of the date of vesting or
payout, as applicable.

 

(f)Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be 600,000 Shares, as adjusted pursuant to Sections 4.4 and/or
19.2.

 

4.4          Adjustments in Authorized Shares. In the event of any corporate
event or transaction (including, but not limited to, a change in the authorized
number of Shares of the Company or the capitalization of the Company) such as an
amalgamation, a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, stock split,
reverse stock split, split up, spin-off, division, consolidation or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of issued Shares or distribution (other than normal cash dividends) to
shareholders of the Company, or any similar corporate event or transaction, the
Committee, in its sole discretion, in order to prevent dilution or enlargement
of Participants’ rights under this Plan, shall substitute or adjust, as
applicable, the number and kind of Shares that may be issued under this Plan or
under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards.

 

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect, or related to, such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 



11

 

 

Subject to the provisions of Article 19 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any amalgamation, merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards under this Plan in a manner consistent
with paragraph 53 of FASB Interpretation No. 44 or subsequent accounting
guidance), subject to compliance with the rules under Code Sections 422 and 424,
as and where applicable. The Committee shall provide to Participants reasonable
written notice (which may include, without limit, notice by electronic means)
within a reasonable time of any such determinations it makes.

 

Article 5.         Eligibility and Participation

5.1           Eligibility. Individuals eligible to participate in this Plan
include all Employees, Directors, and Third-Party Service Providers.

 

5.2          Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.

 

5.3          Leaves of Absence. Notwithstanding any other provision of the Plan
to the contrary, for purposes of determining Awards granted hereunder, a
Participant shall not be deemed to have incurred a termination of employment if
such Participant is placed on military or sick leave or such other leave of
absence which is considered as continuing intact the employment relationship
with the Company, any Subsidiary, or any Affiliate. In such a case, the
employment relationship shall be deemed to continue until the date when a
Participant’s right to reemployment shall no longer be guaranteed either by law
or contract.

 

5.4          Transfer of Service. Notwithstanding any other provision of the
Plan to the contrary, for purposes of determining Awards granted hereunder, a
Participant shall not be deemed to have incurred a termination of employment if
the Participant’s status as an Employee, Director, or Third-Party Service
Provider terminates and the Participant is then, or immediately thereafter
becomes, an eligible individual due to another status or relationship with the
Company, any Subsidiary, or any Affiliate.

 

5.5          Termination of Employment. For purposes of Awards granted under
this Plan, the Committee shall have discretion to determine whether a
Participant has ceased to be employed by (or, in the case of a Director or
Third-Party Service Provider, has ceased providing services to) the Company,
Affiliate and/or any Subsidiary, and the effective date on which such employment
(or services) terminated, or whether any Participant is on an authorized leave
of absence. The Committee further shall have the discretion to determine whether
any corporate event or transaction that results in the sale, spinoff or transfer
of a Subsidiary, business group, operating unit, division, or similar
organization constitutes a termination of employment (or services), and, if so,
the effective date of such termination, for purposes of Awards granted under
this Plan.

 

Article 6.        Stock Options

6.1          Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted and defined under Code Sections 422 and 424).

 

6.2          Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO.

 

6.3          Option Price. The Option Price for each grant of an Option under
this Plan shall be determined by the Committee in its sole discretion and shall
be specified in the Award Agreement; provided, however, the Option Price must be
at least equal to one hundred percent (100%) of the FMV of the Shares as
determined on the Grant Date. With respect to a Participant who owns, directly
or indirectly, more than ten percent (10%) of the total combined voting power of
all classes of the stock of the Company, any Subsidiary, or any Affiliate, the
Option Price of Shares subject to an ISO shall be at least equal to one hundred
and ten percent (110%) of the Fair Market Value of such Shares on the ISO’s
Grant Date. In any event, the Option Price shall not be less than the aggregate
par value of the Shares covered by the Option.

 



12

 

 

6.4           Term of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine when the Committee approves the
grant; provided, however, no Option shall be exercisable later than the day
before the tenth (10th) anniversary of the Grant Date. Notwithstanding the
foregoing, with respect to ISOs, in the case of a Participant who owns, directly
or indirectly, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company, any Subsidiary, or an Affiliate, no such
ISO shall be exercisable later than the day before the fifth (5th) anniversary
of the Grant Date.

 

6.5           Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant. Notwithstanding the
foregoing, the Fair Market Value of Shares, determined as of the Grant Date, as
to which ISOs are exercisable for the first time by any Participant during any
calendar year shall not exceed one hundred thousand dollars ($100,000). The
portion of any ISOs that become exercisable in excess of such amount, or that
are exercised more than three months (12 months in the case of death or
disability) after the Participant has ceased to be an Employee of the Company or
of any parent or subsidiary corporation (as permitted and defined under Code
Sections 422 and 424) shall be deemed Nonqualified Stock Options.

 

6.6           Payment. Options granted under this Article 6 shall be exercised
by the delivery of a notice of exercise to the Company or an agent designated by
the Company in a form specified or accepted by the Committee, or by complying
with any alternative procedures which may be authorized by the Committee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable, in full, to the Company, under any of the following
methods as determined by the Committee, in its sole discretion: (a) in cash or
its equivalent; (b) by tendering (either by actual delivery or attestation) to
the Company for repurchase previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the Option Price together with an
assignment of the proceeds of the Share repurchase to pay the Option Price
(provided that any such repurchase of Shares shall be subject to the Swiss Code
of Obligations); (c) by a cashless (broker-assisted) exercise; (d) by a
combination of (a), (b), and/or (c); or (e) any other method approved or
accepted by the Committee in its sole discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares in an appropriate amount based
upon the number of Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7           Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

6.8           Termination of Employment, Service as a Director or Third-Party
Service Provider. Each Participant’s Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the Option following
termination of the Participant’s employment or services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be, subject to Sections 5.3
and 5.4. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on, among other things, the
reasons for termination, or reasons relating to breach or threatened breach of
restrictive covenants to which the Participant is subject, if any. Subject to
Article 18, in the event a Participant’s Award Agreement does not set forth such
provisions, the following provisions shall apply:

 



13

 

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment, or service as a
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of an Involuntary Termination or Resignation for Good
Reason by the Participant, all then vested and exercisable Options shall remain
exercisable from the date of such termination until the earlier of (A) the
expiration of the term of the Option, or (B) six (6) months after the date of
such termination. Such Options shall only be exercisable to the extent that they
were exercisable as of such termination date and all unvested Options shall be
immediately forfeited.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of death or Disability, to the extent that an Option is not
then exercisable, the Option shall immediately become vested and exercisable
with respect to all Shares covered by the Participant’s Option, and the Option
shall remain exercisable until the earlier of (A) the expiration of the term of
the Option, or (B) 12 months after the date of such termination. In the case of
the Participant’s death, the Participant’s beneficiary or estate may exercise
the Option.

 

(c)Retirement. This termination event shall apply only to Participants who are
Employees. In the event that a Participant’s employment terminates by reason of
Retirement from the Company, Affiliate and/or any Subsidiary, to the extent an
Option is not then exercisable, the Option shall become vested and exercisable
as to a number of Shares determined as follows: (i) the total number of Shares
covered by the Option times (ii) a ratio, the numerator of which is the total
number of months of employment from the Grant Date of the Option to the end of
the month in which such termination occurs and the denominator of which is the
total number of months of vesting required for a fully vested Option as set
forth in the Award Agreement. The vested portion of the Option, as determined
under this subsection (c), shall remain exercisable until the earlier of (A) the
expiration of the term of the Option, or (B) 36 months after the date of such
termination. The unvested portion of the Option shall be immediately forfeited.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause, all Options granted to such Participant shall expire
immediately and all rights to purchase Shares (vested or nonvested) under the
Options shall cease upon such termination. In addition, the provisions of
Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
for any reason other than those set forth in subsections (a) through (d) above,
all then vested and exercisable Options shall remain exercisable from the date
of such termination until the earlier of (A) the expiration of the term of the
Option, or (B) 30 days after the date of such termination. Such Options shall
only be exercisable to the extent that they were exercisable as of such
termination date and all unvested Options shall be immediately forfeited.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates for any reason other than those set forth in subsections (b) through
(d) above, to the extent the Option is not then exercisable, the Option shall
become vested and exercisable as to a number of Shares determined as follows:
(A) the total number of Shares covered by the Option times (B) a ratio, the
numerator of which is the total number of months of service from the Grant Date
of the Option to the end of the month in which such termination occurs and the
denominator of which is the total number of months of vesting required for a
fully vested Option as set forth in the Award Agreement. The vested portion of
the Option, as determined under this paragraph (ii) shall remain exercisable
from the date of such termination until the earlier of (x) the expiration of the
term of the Option, or (y) 30 days after the date of such termination. The
unvested portion of the Option shall be immediately forfeited.

 



14

 

 

6.9          Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) calendar days thereof.

 

Article 7.        Stock Appreciation Rights

7.1          Grant of SARs. Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. The Committee may grant Non-Tandem SARs, Tandem
SARs, or any combination of these forms of SARs.

 

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement. Notwithstanding the foregoing,
the Grant Price of a Non-Tandem SAR on the Grant Date shall be at least equal to
the greater of one hundred percent (100%) of the FMV of the Shares as determined
on the Grant Date or the par value of the Shares. The Grant Price of a Tandem
SAR on the Grant Date shall equal the Option Price of the related Option.

 

7.2          SAR Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.

 

7.3          Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the day before the tenth (10th) anniversary of
the Grant Date. Notwithstanding the foregoing, for SARs granted to Participants
outside the United States, the Committee has the authority to grant SARs that
have a term greater than ten (10) years.

 

7.4          Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable, and has not yet been exercised. Notwithstanding the foregoing: (i)
a Tandem SAR granted in connection with an ISO shall expire no later than the
expiration of the underlying ISO; (ii) the value of the payout with respect to
the Tandem SAR may be for no more than one hundred percent (100%) of the
difference between the Option Price of the underlying Option and the Fair Market
Value of the Shares subject to the underlying Option at the time the Tandem SAR
is exercised; and (iii) the Tandem SAR may be exercised only when the Fair
Market Value of the Shares covered by the Option exceeds the Option Price of the
Option.

 

7.5          Exercise of Non-Tandem SARs. SARs may be exercised upon whatever
terms and conditions the Committee, in its sole discretion, imposes.

 

7.6          Settlement of SARs. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by

 



15

 

 

(b)The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, fully paid Shares, or any combination thereof, or in any other manner
approved by the Committee in its sole discretion. The Committee’s determination
regarding the form of SAR payout shall be set forth in the Award Agreement
pertaining to the grant of the SAR.

 

7.7          Termination of Employment, Service as a Director or Third-Party
Service Provider. Each Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the SAR following termination of
the Participant’s employment with or services to the Company, its Affiliates,
and/or its Subsidiaries, as the case may be, subject to Sections 5.3 and 5.4.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with Participants, need
not be uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on, among other things, the reasons for termination, or
reasons relating to breach or threatened breach of restrictive covenants to
which the Participant is subject, if any. Subject to Article 18, in the event a
Participant’s Award Agreement does not set forth such provisions, the following
provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment, or service as a
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of an Involuntary Termination or Resignation for Good
Reason by the Participant, all then vested and exercisable SARs shall remain
exercisable from the date of such termination until the earlier of (A) the
expiration of the term of the SAR, or (B) six (6) months after the date of such
termination. Such SARs shall only be exercisable to the extent that they were
exercisable as of such termination date and all unvested SARs shall be
immediately forfeited.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of death or Disability, to the extent that an SAR is not
then exercisable, the SAR shall immediately become vested and exercisable with
respect to all Shares covered by the Participant’s SAR, and the SAR shall remain
exercisable until the earlier of (A) the expiration of the term of the SAR, or
(B) 12 months after the date of such termination. In the case of the
Participant’s death, the Participant’s beneficiary or estate may exercise the
SAR.

 

(c)Retirement. This termination event applies only to Participants who are
Employees. In the event that a Participant’s employment terminates by reason of
Retirement from the Company, Affiliate and/or any Subsidiary, to the extent an
SAR is not then exercisable, the SAR shall become vested and exercisable as to a
number of Shares determined as follows: (i) the total number of Shares covered
by the SAR times (ii) a ratio, the numerator of which is the total number of
months of employment from the Grant Date of the SAR to the end of the month in
which such termination occurs and the denominator of which is the total number
of months of vesting required for a fully vested SAR as set forth in the Award
Agreement. The vested portion of the SAR, as determined under this subsection
(c), shall remain exercisable until the earlier of (A) the expiration of the
term of the SAR, or (B) 36 months after the date of such termination. The
unvested portion of the SAR shall be immediately forfeited.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause, all SARs granted to such Participant shall expire
immediately and all rights to purchase Shares (vested or nonvested) under the
SARs shall cease upon such termination. In addition, the provisions of Article
11 shall apply.

 



16

 

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
for any reason other than those set forth in subsections (a) through (d) above,
all then vested and exercisable SARs shall remain exercisable from the date of
such termination until the earlier of (A) the expiration of the term of the SAR,
or (B) 30 days after the date of such termination. Such SARs shall only be
exercisable to the extent that they were exercisable as of such termination date
and all unvested SARs shall be immediately forfeited.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates for any reason other than those set forth in subsections (b) through
(d) above, to the extent the SAR is not then exercisable, the SAR shall become
vested and exercisable as to a number of Shares determined as follows: (A) the
total number of Shares covered by the SAR times (B) a ratio, the numerator of
which is the total number of months of service from the Grant Date of the SAR to
the end of the month in which such termination occurs and the denominator of
which is the total number of months of vesting required for a fully vested SAR
as set forth in the Award Agreement. The vested portion of the SAR, as
determined under this paragraph (ii) shall remain exercisable from the date of
such termination until the earlier of (x) the expiration of the term of the SAR,
or (y) 30 days after the date of such termination. The unvested portion of the
SAR shall be immediately forfeited.

 

7.8          Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of an SAR
granted pursuant to this Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of an SAR for a specified
period of time.

 

Article 8.        Restricted Stock and Restricted Stock Units

8.1          Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Restricted Stock and/or Restricted Stock Units to Participants
in such amounts as the Committee shall determine. Restricted Stock Units shall
be similar to Restricted Stock except that no Shares are actually issued until
the expiration of the Period of Restriction.

 

8.2          Restricted Stock or Restricted Stock Unit Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine. Notwithstanding the
foregoing, any Award of Restricted Stock and/or Restricted Stock Units granted
after November 8, 2012, shall provide for a Period of Restriction of not less
than three (3) years for full vesting (one (1) year if vesting is also dependent
on the achievement of performance goals), subject to acceleration upon a Change
in Control and in certain limited situations (including, but not limited to, the
death or Disability of the Participant); provided that the foregoing restriction
shall not apply to Awards covering a number of Shares that does not exceed (i)
five percent (5%) of the sum of the total number of Shares available for Awards
under the Plan as of November 8, 2012, plus (ii) any increase in the total
number of Shares available for Awards approved by the shareholders after
November 8, 2012, as adjusted pursuant to Section 4.4, reduced by (iii) the
number of Shares subject to Award granted under Article 9 after November 8,
2012, pursuant to the proviso to Section 9.2.

 

8.3          Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under Applicable Laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

 



17

 

 

8.4          Voting Rights. Unless otherwise set forth in a Participant’s Award
Agreement and permitted by Applicable Law, a Participant holding Shares of
Restricted Stock granted hereunder shall be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.

 

8.5          Termination of Employment, Service as a Director or Third-Party
Service Provider. Each Award Agreement shall set forth the extent to which the
restrictions placed on Restricted Stock and/or Restricted Stock Units shall
lapse following termination of the Participant’s employment with or services to
the Company, its Affiliates, and/or its Subsidiaries, as the case may be,
subject to Sections 5.3 and 5.4. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock or Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on, among other things, the reasons for termination, or
reasons relating to breach or threatened breach of restrictive covenants to
which the Participant is subject, if any. Subject to Article 18, in the event a
Participant’s Award Agreement does not set forth such provisions, the following
provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment or service, as the case
may be, with the Company, Affiliate and/or any Subsidiary terminates by reason
of an Involuntary Termination or Resignation for Good Reason by the Participant,
to the extent any Shares of Restricted Stock or Restricted Stock Units, as the
case may be, are not then vested, all Shares of Restricted Stock or all
Restricted Stock Units, as the case may be, shall be immediately forfeited to
the Company.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of death or Disability, to the extent any Shares of
Restricted Stock or Restricted Stock Units, as the case may be, are not then
vested, all Shares of Restricted Stock or all Restricted Stock Units, as the
case may be, shall immediately become fully vested on the date of such
termination and any restrictions shall lapse.

 

(c)Retirement. This termination event applies only to Participants who are
Employees. In the event that a Participant’s employment terminates by reason of
Retirement from the Company, Affiliate and/or any Subsidiary, to the extent any
Award covering Shares of Restricted Stock or Restricted Stock Units, as the case
may be, are not then vested, the Award shall become vested on the date of such
termination and any restrictions shall lapse as to a number of Shares or Units,
as the case may be, determined as follows: (A) the total number of Shares of
Restricted Stock or Restricted Stock Units, as applicable, times (B) a ratio,
the numerator of which is the total number of months of employment from the
Grant Date of the Award to the end of the month in which the Participant’s
termination occurs and the denominator of which is the total number of months of
vesting required for a fully vested Award as set forth in the Award Agreement;
provided, however, that a Participant who is a United States taxpayer shall be
vested on the date on which he is entitled to Retire (taking into account any
notice requirement) in the number of Shares or Units which would be vested under
the formula set forth above if he had actually Retired on such date, and at the
end of each subsequent month shall be vested in the number of additional Shares
or Units that would be vested if he had Retired on such date, until he actually
terminates employment; and provided further that similar rules shall apply to a
Participant who is not a United States taxpayer but is subject to other tax laws
requiring that Restricted Stock or Restricted Stock Units be taken into account
for tax purposes when the Participant is eligible to Retire.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause all vested and unvested Shares of Restricted Stock or all
vested and unvested Restricted Stock Units, as the case may be, shall be
forfeited to the Company. In addition, the provisions of Article 11 shall apply.

 



18

 

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
for any reason other than as described in subsections (a) through (d), all
unvested Shares of Restricted Stock or all unvested Restricted Stock Units, as
the case may be, shall be immediately forfeited to the Company.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates for any reason other than as described in subsections (b) through
(d), to the extent any Award covering Shares of Restricted Stock or Restricted
Stock Units, as the case may be, are not then vested, the Award shall become
vested on the date of such termination and any restrictions shall lapse as to a
number of Shares or Units, as the case may be, determined as follows: (A) the
total number of Shares of Restricted Stock or Restricted Units, as applicable,
times (B) a ratio, the numerator of which is the total number of months of
service from the Grant Date of the Award to the end of the month in which the
Participant’s termination occurs and the denominator of which is the total
number of months of vesting required for a fully vested Award as set forth in
the Award Agreement. The unvested portion of the Award shall be immediately
forfeited to the Company.

 

(f)Satisfaction of Performance Goals. In any situation in which the number of
Shares of Restricted Stock, or Restricted Stock Units, to which a Participant is
entitled is intended to satisfy the Performance-Based Exception, or otherwise
depends upon the satisfaction of performance goals, the treatment of the Award
upon a termination of employment or service shall be governed by the provisions
of Section 9.6.

 

8.6          Forfeiture and Right of Repurchase. In the event that any Shares
are required to be forfeited under any circumstances set forth in this Article
8, Article 20 or otherwise under this Plan or an Award Agreement, then the
Company shall have the right (but not the obligation) to repurchase any or all
of such forfeited Shares for $0.001 per Share repurchased. The Company shall
have 90 days from the date of any event giving rise to forfeiture within which
to effect a repurchase of any or all of the Shares subject to such forfeiture
conditions. The Company’s right to repurchase the Shares is assignable by the
Company, in its sole discretion, to a Subsidiary, Affiliate or other party to
whom such rights can be assigned under Applicable Laws.

 

8.7          Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Code Section 83(b). If a Participant makes an election pursuant to Code Section
83(b) concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

 

Article 9.        Performance Units/Performance Shares

9.1          Grant of Performance Units/Performance Shares. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

 

9.2           Performance Unit/Performance Shares Agreement. Each Performance
Unit and/or Performance Share grant shall be evidenced by an Award Agreement
that shall specify the number of Performance Shares or the number of Performance
Units granted, the applicable Performance Period, and such other terms and
provisions as the Committee shall determine. Notwithstanding the foregoing, any
Award of Performance Shares granted after November 8, 2012, shall provide for a
Performance Period of not less than one (1) year for full vesting, subject to
acceleration upon a Change in Control and in certain limited situations
(including, but not limited to, the death or Disability of the Participant);
provided that the foregoing restriction shall not apply to Awards covering a
number of Shares that does not exceed (i) five percent (5%) of the sum of the
total number of Shares available for Awards under the Plan as of November 8,
2012, plus any increase in the total number of Shares available for Awards
approved by the shareholders after November 8, 2012, as adjusted pursuant to
Section 4.4, reduced by (iii) the number of Shares subject to Award granted
under Article 8 after November 8, 2012, pursuant to the proviso to Section 8.2.

 



19

 

 

9.3           Value of Performance Units/Performance Shares. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the Grant Date. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.

 

9.4           Earning of Performance Units/Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive
payout on the value and number of Performance Units/Performance Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance goals have been achieved.

 

9.5           Form and Timing of Payment of Performance Units/Performance
Shares. Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in fully paid Shares
(or in a combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

 

9.6           Termination of Employment, Service as a Director or Third-Party
Service Provider. Each Award Agreement shall set forth the extent to which the
Participant shall have the right to receive payment for any Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or services to the Company, its Affiliates, and/or its Subsidiaries, as the
case may be, subject to Sections 5.3 and 5.4. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Shares issued pursuant to this
Plan, and may reflect distinctions based on, among other things, the reasons for
termination, or reasons relating to the breach or threatened breach of
restrictive covenants to which the Participant is subject, if any. Subject to
Article 18, in the event that a Participant’s Award Agreement does not set forth
such termination provisions, the following termination provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment or service, as the case
may be, with the Company, Affiliate and/or any Subsidiary terminates during a
Performance Period by reason of an Involuntary Termination or Resignation for
Good Reason by the Participant, all unvested Performance Units and/or
Performance Shares shall be immediately forfeited to the Company.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment or service, as the case may be, with
the Company, Affiliate and/or any Subsidiary terminates by reason of death or
Disability, the Participant shall receive a payout of the Performance Units
and/or Performance Shares calculated as if the performance goals had been met at
the median or target level, as applicable.

 

(c)Retirement. This termination event applies only to Participants who are
Employees.

 

(i)In the event that a Participant’s employment with the Company, Affiliate
and/or any Subsidiary, terminates during a Performance Period due to Retirement,
the Participant shall receive a prorated payout of the Performance Units and/or
Performance Shares, which shall be valued and paid in accordance with paragraph
(c)(ii). The prorated payout shall be determined as follows: (A) the total
number of Performance Units and/or Performance Shares, as applicable, to which
the Participant would be entitled as determined under paragraph (c)(ii) times
(B) a ratio, the numerator of which is the total number of months of employment
from the Grant Date of the Award to the end of the month in which the
Participant’s termination occurs and the denominator of which is the total
number of months in the Performance Period.

 

 

20

 





 

(ii)The number of Performance Units and/or Performance Shares to which the
Participant is entitled, prior to application of the proration formula described
in paragraph (c)(i), shall be determined after the close of the Performance
Period based upon the extent to which the Performance Measures or other
performance goals were actually achieved; provided that, in the case of an Award
that is not intended to qualify for the Performance-Based Exception, the
Committee may provide for a payment prior to the close of the Performance Period
calculated as if the Performance Measures or other performance goals had been
met at the median or target level, as applicable, or such other measure as the
Committee considers appropriate.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause during a Performance Period, all Performance Units and/or
Performance Shares (vested or unvested) shall be immediately forfeited to the
Company. In addition, the provisions of Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
during a Performance Period for any reason other than as described in
subsections (a) through (d), all unvested Performance Units and/or Performance
Shares shall be immediately forfeited to the Company.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates during a Performance Period for any reason other than as described in
subsections (b) through (d), to the extent any Award covering Performance Units
and/or Performance Shares are not then vested, the Award shall become vested on
the date of such termination and any restrictions shall lapse as to a number of
Performance Units or Performance Shares, as the case may be, determined as
follows: (A) the total number of Performance Shares or Performance Units, as
applicable, to which the Participant would be entitled if the performance goals
had been met at the median or target level, as applicable, times (B) a ratio,
the numerator of which is the total number of months of service from the Grant
Date of the Award to the end of the month in which the Participant’s termination
occurs and the denominator of which is the total number of months of vesting
required for a fully vested Award as set forth in the Award Agreement. The
unvested portion of the Award shall be immediately forfeited to the Company.

 

9.7          Forfeiture and Right of Repurchase. In the event that any Shares
are required to be forfeited under any circumstances set forth in this Article
9, Article 20 or otherwise under this Plan or an Award Agreement, then the
Company shall have the right (but not the obligation) to repurchase any or all
of such forfeited Shares for $0.001 per Share repurchased. The Company shall
have 90 days from the date of any event giving rise to forfeiture within which
to effect a repurchase of any or all of the Shares subject to such forfeiture
conditions. The Company’s right to repurchase the Shares is assignable by the
Company, in its sole discretion, to a Subsidiary, Affiliate or other party to
whom such rights can be assigned under Applicable Laws.

 

Article 10.      Cash-Based Awards and Other Stock-Based Awards

 10.1       Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

 

21

 

  

10.2        Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual fully paid Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.3        Cash-Based Award or Stock-Based Award Agreement. Each Cash-Based
Award or Stock-Based Award grant shall be evidenced by an Award Agreement that
shall specify the amount of the Cash-Based Award or Stock-Based Award granted
and such other terms and provisions as the Committee shall determine; provided
that no Award Agreement shall provide for the issuance of Shares except on a
fully paid basis.

 

10.4        Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met, and provided the
cash or services received by the Company in exchange for Shares shall have a
value not less than the aggregate par value of any Shares issued as part of such
other Stock-Based Award.

 

10.5        Payment of Cash-Based Awards and Other Stock-Based Awards. Payment,
if any, with respect to a Cash-Based Award or an Other Stock-Based Award shall
be made in accordance with the terms of the Award, in cash or fully paid Shares
as the Committee determines.

 

10.6        Termination of Employment, Service as a Director or Third-Party
Service Provider. The Committee shall determine the extent to which the
Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be, subject to Sections 5.3 and 5.4. Such provisions shall be
determined in the sole discretion of the Committee, such provisions may be
included in an agreement entered into with each Participant, but need not be
uniform among all Awards of Cash-Based Awards or Other Stock-Based Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination, or reasons relating to the breach or threatened breach of
restrictive covenants to which the Participant is subject, if any. Subject to
Article 18, in the event that a Participant’s Award Agreement does not set forth
such termination provisions, the following termination provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment or service, as the case
may be, with the Company, Affiliate and/or any Subsidiary terminates by reason
of an Involuntary Termination or Resignation for Good Reason by the Participant,
the unvested portion of the Award shall be immediately forfeited to the Company.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment or service, as the case may be, with
the Company, Affiliate and/or any Subsidiary terminates by reason of death or
Disability, the Participant shall receive a payout of the Award; provided that
if the Award is based upon the achievement of performance goals, the Award shall
be calculated as if the performance goals had been achieved at the median or
target level, as applicable.

 

(c)Retirement. This termination event applies only to Participants who are
Employees.

 

22

 

 

(i)In the event that a Participant’s employment with the Company, Affiliate
and/or any Subsidiary, terminates during a Performance Period due to Retirement,
the Participant shall receive a prorated payout of the Award, which shall be
valued and paid in accordance with paragraph (c)(ii). The prorated payout shall
be determined as follows: (A) the total amount of the Award to which the
Participant would be entitled as determined under paragraph (c)(ii) times (B) a
ratio, the numerator of which is the total number of months of employment from
the Grant Date of the Award to the end of the month in which the Participant’s
termination occurs and the denominator of which is the total number of months in
the Performance Period, or other period required for full vesting of the Award.

 

(ii)The amount of the Award to which the Participant is entitled, prior to
application of the proration formula described in paragraph (c)(i), shall be
determined after the close of the Performance Period based upon the extent to
which the Performance Measures or other performance goals were actually
achieved; provided that, in the case of an Award that is not intended to qualify
for the Performance-Based Exception, the Committee may provide for a payment
prior to the close of the Performance Period calculated as if the Performance
Measures or other performance goals had been met at the median or target level,
as applicable, or such other measure as the Committee considers appropriate.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause the Award (vested or unvested) shall be immediately
forfeited to the Company. In addition, the provisions of Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
during a Performance Period for any reason other than as described in
subsections (a) through (d), the unvested portion of the Award shall be
immediately forfeited to the Company.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates during a Performance Period, or other period required for full
vesting, for any reason other than as described in subsections (b) through (d),
to the extent the Award is unvested, the Award shall become vested on the date
of such termination and any restrictions shall lapse as to a portion of the
Award determined as follows: (A) the total value of the Award to which the
Participant would be entitled if any applicable performance goals had been met
at the median or target level, as applicable, times (B) a ratio, the numerator
of which is the total number of months of service from the Grant Date of the
Award to the end of the month in which the Participant’s termination occurs and
the denominator of which is the total number of months of vesting or the
performance period required for a fully vested Award as set forth in the Award
Agreement. The unvested portion of the Award shall be immediately forfeited to
the Company.

 

10.7        Forfeiture and Right of Repurchase. In the event that any Shares are
required to be forfeited under any circumstances set forth in this Article 10,
Article 20 or otherwise under this Plan or an Award Agreement, then the Company
shall have the right (but not the obligation) to repurchase any or all of such
forfeited Shares for $0.001 per Share repurchased. The Company shall have 90
days from the date of any event giving rise to forfeiture within which to effect
a repurchase of any or all of the Shares subject to such forfeiture conditions.
The Company’s right to repurchase the Shares is assignable by the Company, in
its sole discretion, to a Subsidiary, Affiliate or other party to whom such
rights can be assigned under Applicable Laws.

 

Article 11.      Forfeiture of Awards.

 11.1       General. Notwithstanding anything else to the contrary contained
herein, the Committee in granting any Award shall have the full power and
authority to determine whether, to what extent and under what circumstances such
Award shall be forfeited, cancelled or suspended. Unless an Award Agreement
includes provisions expressly superseding the provisions of this Article 11, the
provisions of this Article 11 shall apply to all Awards. Any such forfeiture
shall be effected by the Company in such manner and to such degree as the
Committee, in its sole discretion, determines, and will in all events (including
as to the provisions of this Article 11) be subject to the Applicable Laws.

 

23

 

 

In order to effect a forfeiture under this Article 11, the Committee may require
that the Participant sell Shares received upon exercise or settlement of an
Award to the Company or to such other person as the Company may designate at
such price and on such other terms and conditions as the Committee in its sole
discretion may require. Further, as a condition of each Award, the Company shall
have, and each Participant shall be deemed to have given the Company, a proxy on
each Participant’s behalf, and each Participant shall be required and be deemed
to have agreed to execute any other documents necessary or appropriate to carry
out this Article 11.

 

11.2       Forfeiture Events. Unless otherwise specified by the Committee, in
addition to any vesting or other forfeiture or repurchase conditions that may
apply to an Award and Shares issued pursuant to an Award, each Award granted
under the Plan will be subject to the following forfeiture conditions:

 

(a)Competitive Activity. All outstanding Awards and Shares issued pursuant to an
Award held by an Participant will be forfeited in their entirety (including as
to any portion of an Award or Shares subject thereto that are vested or as to
which any repurchase or resale rights or forfeiture restrictions in favor of the
Company or its designee with respect to such Shares have previously lapsed) if
the Participant, without the consent of the Company, while employed or in
service, as the case may be, or within six (6) months after termination of
employment or service, establishes an employment or similar relationship with a
competitor of the Company or engages in any similar activity that is in conflict
with or adverse to the interests of the Company, as determined by the Committee
in its sole discretion; provided, that if an Participant has sold Shares issued
upon exercise or settlement of an Award within six (6) months prior to the date
on which the Participant would otherwise have been required to forfeit such
Shares or the Option under this subsection (a) as a result of the Participant’s
competitive or similar acts, then the Company will be entitled to recover any
and all profits realized by the Participant in connection with such sale.

 

(b)Termination for Cause. All outstanding Awards and Shares issued pursuant to
an Award held by an Participant will be forfeited in their entirety (including
as to any portion of an Award or Shares subject thereto that are vested or as to
which any repurchase or resale rights or forfeiture restrictions in favor of the
Company or its designee have previously lapsed) if the Participant’s employment
or service is terminated by the Company for Cause; provided, however, that if an
Participant has sold Shares issued upon exercise or settlement of an Award
within six (6) months prior to the date on which the Participant would otherwise
have been required to forfeit such Shares under this subsection (b) as a result
of termination of the Participant’s employment or service for Cause, then the
Company will be entitled to recover any and all profits realized by the
Participant in connection with such sale; and provided further, that in the
event the Committee determines that it is necessary to establish whether grounds
exist for termination for Cause, the Award will be suspended during any period
required to conduct such determination, meaning that the vesting, exercisability
and/or lapse of restrictions otherwise applicable to the Award will be tolled
and if grounds for such termination are determined to exist, the forfeiture
specified by this subsection (b) will apply as of the date of suspension, and if
no such grounds are determined to exist, the Award will be reinstated on its
original terms.

 

(c)Failure to Timely Accept Award Agreement. If the Company or the Committee
requests that a Participant execute and return an Award Agreement (or otherwise
indicate its acceptance of the Award Agreement) in connection with an Award, and
if the Participant fails to do so within ninety (90) days of the request for
same, all outstanding Awards and Shares issued pursuant to the applicable Award
will be forfeited in their entirety. For the avoidance of doubt, all Awards are
made as of their Grant Date.

 

24

 

 

Article 12.      Transferability of Awards

12.1        Transferability. Except as provided in Section 12.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant or the Participant’s legal representative. Except as permitted by
the Committee, Awards shall not be transferable other than by will or the laws
of descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death, may be provided.

 

12.2        Committee Action. The Committee may, in its discretion, determine
that notwithstanding Section 12.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).

 

For the sole purpose of enabling electronic trading of awarded Shares, the
awarded Shares must be assigned and transferred to Cede & Co., the Nominee of
the Bank Depository Trust Company, a U.S. clearing agency. Any Shares not held
by Cede & Co. must be separately registered by a Participant prior to sale or
trading.

 

Article 13.      Performance Measures

 13.1       Performance Measures. The performance goals upon which the payment
or vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

(a)Net earnings or net income (before or after taxes);

(b)Earnings per share (basic or fully diluted);

(c)Net sales or revenue growth;

(d)Net operating profit;

(e)Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

(f)Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

(g)Earnings before or after taxes, interest, depreciation, and/or amortization;

(h)Booking activity and Backlog growth (including, but not limited to, as
measured in man-hours, future revenues, Foster Wheeler scope and/or contract
profit);

(i)Gross or operating margins;

(j)Productivity ratios;

(k)Share price (including, but not limited to, growth measures and total
shareholder return);

(l)Expense targets;

(m)Leverage targets (including, but not limited to, absolute amount of
consolidated debt, EBITDA/consolidated debt ratios and/or debt to equity
ratios);

(n)Credit rating targets;

(o)Margins;

(p)Operating efficiency;

(q)Safety;

(r)Market share;

(s)Customer satisfaction;

(t)Working capital targets;

(u)Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

(v)Developing new products and lines of revenue;

(w)Reducing operating expenses;

(x)Developing new markets;

(y)Meeting completion schedules;

(z)Developing and managing relationships with regulatory and other governmental
agencies;

(aa)Managing cash;

(bb)Managing claims against the Company, including litigation; and

(cc)Identifying and completing strategic acquisitions.

 

25

 

 

Any Performance Measure(s) may be used to measure the performance of the
Company, any Subsidiary, or an Affiliate as a whole or any business unit of the
Company, any Subsidiary, or an Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Committee may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 13.

 

Notwithstanding the foregoing, for each Award designed to qualify for the
Performance-Based Exception, the Committee shall establish and set forth in the
Award the applicable performance goals for that Award no later than the latest
date that the Committee may establish such goals without jeopardizing the
ability of the Award to qualify for the Performance-Based Exception and the
Committee shall be satisfied that the attainment of such Performance Measure(s)
shall represent value to the Company in an amount not less than the par value of
any related Performance Shares. The terms of any Award intended to qualify for
the Performance-Based Exception shall be objectively stated so that the degree
to which the Performance Measures have been met, and the amount payable to
Covered Employees, can be determined by a third party with knowledge of all
relevant facts.

 

13.2        Evaluation of Performance. Subject to Section 13.3, the Committee
may provide in any such Award that any evaluation of performance may include or
exclude any of the following events that occurs during a Performance Period: (a)
asset write-downs and other asset revaluations, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, (g) foreign exchange gains
and losses, and (h) changes in material liability estimates. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

 

13.3        Adjustment of Performance-Based Compensation. The degree of payout
and/or vesting of Awards designed to qualify for the Performance-Based Exception
shall be determined based upon the written certification of the Committee as to
the extent to which the performance goals and any other material terms and
conditions precedent to such payment and/or vesting have been satisfied. The
Committee shall have the sole discretion to adjust the determinations of the
value and degree of attainment of the pre-established performance goals;
provided, however, that the performance goals applicable to Awards which are
designed to qualify for the Performance-Based Exception, and which are held by
Covered Employees, may not be adjusted so as to increase the payment under the
Award (the Committee shall retain the sole discretion to adjust such performance
goals upward, or to otherwise reduce the amount of the payment and/or vesting of
the Award relative to the pre-established performance goals). Without limiting
the generality of the foregoing, the Committee may grant Awards that are
intended to qualify for the Performance-Based Exception and that provide for
payment of a specified amount to Covered Employees upon the attainment of
Performance Measures described in Section 13.1, and may reserve the right to
reduce such amounts based upon other performance goals not described in Section
13.1, or in its sole discretion.

 

13.4        Committee Discretion. To the extent permitted by applicable
securities laws (and tax laws in the case of an award intended to qualify as
Performance-Based Compensation), the Committee shall have sole discretion to
alter the governing Performance Measures without obtaining shareholder approval
of such changes. In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 13.1.

 

Article 14.      Director Awards

 The Board shall determine all Awards to Directors. The terms and conditions of
any grant to any such Director shall be set forth in an Award Agreement and
shall be otherwise subject to the Plan.

 

26

 

 

Article 15.      Dividends and Dividend Equivalents

The Committee shall determine the extent to which a Participant who is granted
Restricted Stock shall have the right to receive dividends declared on the
Restricted Stock during the Period of Restriction, and the extent to which
Participants who receive Restricted Stock Units, Options, SARs, Performance
Shares or Other Stock Based Awards shall be granted the right to additional
compensation (“dividend equivalents”) based on the dividends declared on Shares
that are subject to any Award, to be credited as of dividend payment dates,
during the period between the date the Award is granted and the date the Award
is exercised, vests or expires, as determined by the Committee. Such dividends
or dividend equivalents shall be paid in or converted to cash or additional
Shares by such formula and at such time and subject to such limitations as may
be determined by the Committee. The crediting of dividends or dividend
equivalents shall be subject to the following additional rules and limitations:

 

(a)Any crediting of dividends or dividend equivalents shall be subject to the
same restrictions and conditions as the underlying Award. For avoidance of
doubt, dividends or dividend equivalents with respect to any Award subject to
the achievement of performance goals shall only be paid to the extent the Award
vests and the performance goals are achieved.

 

(b)No dividend equivalent granted with respect to an Option or a Stock
Appreciation Right may be conditioned, directly or indirectly, upon exercise of
such Option or Stock Appreciation Right.

 

(c)If the grant of an Award to a Covered Employee is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
additional restrictions it deems appropriate to the payment of dividends or
dividend equivalents, such that the dividends, dividend equivalents and/or the
Award maintain eligibility for the Performance-Based Exception.

 

(d)To the extent a dividend or dividend equivalent is considered a 409A Award,
as defined in Section 22.18, whether or not the underlying Award is also a 409A
Award, the right to the dividend or dividend equivalent shall be treated as a
separate form of Award that is subject to Section 22.18, and the time of payment
of the dividend or dividend equivalent shall comply with Section 409A.

 

Article 16.      Beneficiary Designation

 Each Participant under this Plan may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s spouse, executor, administrator, or legal representative, as
determined by the Committee, in its sole discretion.

 

Article 17.      Rights of Participants

 17.1       Employment. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
nor confer upon any Participant any right to continue his employment or service
as a Director or Third-Party Service Provider for any specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 19, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

17.2        Participation. No individual shall have the right to be selected to
receive an Award under this Plan. In addition, the receipt of any Award shall
not create a right to receive a future Award.

 

17.3        Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the registered holder
of such Shares.

 

27

 

 

Article 18.      Change in Control

 18.1       Termination of Employment, Service as a Director or Third-Party
Service Provider during Change in Control Period. Each Participant’s Award
Agreement may set forth the extent to which the Participant’s Award is affected
by a Change in Control, or a termination of employment or service during a
Change in Control Period, subject to Sections 5.3 and 5.4. Such provisions shall
be determined in the sole discretion of the Committee, may be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards issued pursuant to the Plan, and may reflect distinctions based on,
among other things, the reasons for termination, or reasons relating to breach
or threatened breach of restrictive covenants to which the Participant is
subject, if any; provided that, subject to Section 22.2(c), no Award Agreement
or Other Agreement entered into after November 8, 2012, may provide for Change
in Control provisions that are materially more favorable to the Participant than
those set forth in the Plan. In the event a Participant’s Award Agreement does
not set forth such provisions, a Change in Control in itself shall have no
effect upon outstanding Awards (except as otherwise provided in Section 18.2),
but the following provisions of subsections (a), (b), (c) and (d) shall apply to
all Awards during a Change in Control Period:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment, or service as a
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of an Involuntary Termination or Resignation for Good
Reason by the Participant during the Change in Control Period, then the
following shall apply:

 

(i)Except as otherwise provided in subparagraph (a)(ii), (A) to the extent that
an Option or SAR is not then exercisable, the Option or SAR shall immediately
become fully vested and exercisable with respect to all Shares covered by the
Participant’s Option or SAR, and the Option or SAR shall remain exercisable
until the earlier of three (3) years after the date of such termination or
expiration of the term of the Option or SAR, (B) to the extent any Shares of
Restricted Stock or Restricted Stock Units, as the case may be, are not then
vested, all Shares of Restricted Stock or all Restricted Stock Units, as the
case may be, shall immediately become fully vested and any restrictions shall
lapse, and (C) to the extent any Other Stock Award or Cash-Based Award has not
then been paid out, the Participant shall immediately receive a full payout of
the Cash-Based Award or Other Stock Award.

 

(ii)The target payout opportunities attainable under all outstanding Performance
Units, Performance Shares, and any other Awards which are subject to achievement
of any of the Performance Measures specified in Article 13, or any other
performance conditions or restrictions that the Committee has made the Award
contingent upon, shall be deemed to have been earned as of the effective date of
the Change in Control, and the amount payable pursuant to such Award shall be
calculated as if the relevant performance goals had been achieved at the median
or target level, as applicable.

 

(iii)Such Awards shall be paid in Shares or cash, in accordance with the
original terms of the Award, except that the Committee has the authority to pay
all or any portion of the value of any Award denominated in Shares in cash.

 

(b)Termination of Directors. This termination event applies only to Participants
who are Directors. In the event that a Participant’s service as a Director with
the Company terminates during the Change in Control Period for any reason other
than Cause, death or Disability, all of the Participant’s Awards shall be
treated in the manner described in subsection (a).

 

(c)Death, Disability, Retirement, or Termination for Cause. If a Participant’s
employment, or service as a Director or Third-Party Service Provider with the
Company, Affiliate and/or any Subsidiary terminates during the Change in Control
Period by reason of death, Disability, Retirement (for Employees only), or
Cause, the Participant’s Awards shall be treated in the same manner as if such
termination had not occurred during a Change in Control Period.

 

28

 

 

(d)Modification of Awards. Subject to Article 19, herein, the Committee shall
have the authority to make any modifications to the Awards as determined by the
Committee to be appropriate in connection with the Change in Control.

 

18.2        Treatment of Awards. In the event of a Change in Control that
consists of a transfer of the business of the Company to a successor entity, by
sale, merger, consolidation or otherwise, or a recapitalization or
reorganization of the Company, or any similar transaction as determined by the
Committee, the Committee may provide, on an equitable basis, for the Awards
granted with respect to the successor to the Company, and/or covering successor
securities of the Company or of such successor, to be issued in replacement of
all Awards that are outstanding under the Plan. If no replacement awards are
issued in lieu of outstanding Awards under the Plan, then the Plan and all
outstanding Awards granted hereunder shall terminate, and the Company (or
successor) shall pay Participants an amount for their outstanding Awards
determined using the Change-in-Control Price. Participants with outstanding
Options and SARs shall be given an opportunity to exercise all their Options and
SARs in connection with the consummation of the Change in Control and receive
payment for any acquired Shares using the Change-in-Control Price, or such
Options and SARs may be cancelled in exchange for a payment equal to the excess,
if any, of the Change-in-Control Price over the Option Price or Grant Price, or
if the Change-in-Control Price does not exceed the Option Price or Grant Price,
such Awards may be cancelled without payment of consideration. In each case
where payment is required under this Section 18.2, such payment shall be made no
later than ten (10) business days after the consummation of such Change in
Control.

 

Article 19.      Amendment, Modification, Suspension, and Termination

 19.1       Amendment, Modification, Suspension, and Termination. Subject to
Section 19.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4 or Section 18.2:

 

(a)Options or SARs issued under this Plan will not be repriced, replaced, or
regranted through cancellation, or by lowering the Option Price of a previously
granted Option or the Grant Price of a previously granted SAR;

 

(b)Options or SARs issued under this Plan shall not be repurchased, or otherwise
cancelled in exchange for a payment of any form of consideration, if the Option
Price or Grant Price is less than the Fair Market Value of the Shares covered by
the Option or SAR; and

 

(c)no material amendment of this Plan shall be made without shareholder approval
if shareholder approval is required by Applicable Laws.

 

19.2        Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 and 18.2 hereof) affecting the Company or the financial statements
of the Company or of changes in Applicable Laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. Notwithstanding
the foregoing, the Committee shall not, directly or indirectly, reduce the
Option Price of an Option or Grant Price of an SAR unless such reduction
satisfies the requirements of Treasury Regulation Section 1.409A-1(b)(5)(v)(D)
(if applicable) or other Applicable Law.

 

19.3        Awards Previously Granted. Notwithstanding any other provision of
this Plan to the contrary (other than Sections 18.2, 19.4 and 22.1(c)), no
termination, amendment, suspension, or modification of this Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under this Plan, without the written consent of the Participant holding
such Award. For the avoidance of doubt, the treatment of Awards granted prior to
November 8, 2012, upon a termination of employment, service as a Director or
Third-Party Service Provider, or upon a Change in Control shall be governed by
the terms of the Plan and the applicable Award Agreement as in effect on the
date the Award was granted.

 

29

 

 

19.4        Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder. By accepting an Award under this Plan, each
Participant agrees to any amendment made pursuant to this Section 19.4 to any
Award granted under the Plan without further consideration or action.

 

Article 20.      Withholding

20.1        General. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the amount necessary
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Plan.

 

20.2        Stock Settled Awards. Each Participant shall make such arrangements
as the Committee may require, within a reasonable time prior to the date on
which any portion of an Award settled in Shares is scheduled to vest, for the
payment of all withholding tax obligations through either (i) giving
instructions to a broker for the sale on the open market of a sufficient number
of Shares to pay the withholding tax in a manner that satisfies all Applicable
Laws, (ii) depositing with the Company an amount of funds equal to the estimated
withholding tax liability, or (iii) such other method as the Committee in its
discretion may approve, including a combination of (i) and (ii). If a
Participant fails to make such arrangements, or if by reason of any action or
inaction of the Participant the Company fails to receive a sufficient amount to
satisfy the withholding tax obligation, then, anything else contained in this
Plan or any Award to the contrary notwithstanding, the Shares that would
otherwise have vested on such date shall be subject to forfeiture, as determined
by the Committee, regardless of the Participant’s status as an Employee,
Director or Third-Party Service Provider; provided, that the Committee, in its
sole discretion, may permit a Participant to cure any failure to provide funds
to meeting the withholding tax obligation (including any penalties or interest
thereon), if the Committee determines that the failure was due to factors beyond
the Participant’s control.

 

Article 21.      Successors

 All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
amalgamation, merger, consolidation, or otherwise, of all or substantially all
of the business and/or assets of the Company.

 

Article 22.      General Provisions

22.1        Forfeiture Events.

 

(a)The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture (including repurchase of Shares for nominal
consideration), or recoupment upon the occurrence of certain specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, failure to remit
the amounts necessary to satisfy the Participant’s tax withholding obligations,
termination of employment for Cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 

(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall, to the extent required by
Section 304 of the Sarbanes-Oxley Act of 2002, reimburse the Company the amount
of any payment in settlement of an Award earned or accrued during the twelve
(12) month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever just occurred) of the
financial document embodying such financial reporting requirement.

 

30

 

 

(c)To the extent that any policy adopted by the Company in order to comply with
regulations issued pursuant to Section 10D of the Exchange Act, as required by
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
requires any Participant to forfeit any Award, or repay any amount paid with
respect to any Award, such policy shall be deemed incorporated into all
outstanding Awards to the extent required by such regulations, and all
Participants subject to such regulations, by accepting any Award, shall be
deemed to have consented to the inclusion of provisions in their Award Agreement
as determined by the Committee to be necessary or appropriate to comply with
such regulations.

 

22.2Effect of Other Agreements.

 

(a)To the extent provided in an Award Agreement, the terms of an Other Agreement
may be deemed incorporated into the Award Agreement, and may alter the
definition of Cause, Good Reason, Retirement or Change in Control, the treatment
of the Award upon a termination of employment or service or a Change in Control
(including any provisions related thereto), or any other provisions relating to
vesting or lapse of forfeiture provisions, provided that Award, as so altered,
could have been granted under the Plan without violating any term of the Plan or
any Applicable Law.

 

(b)Except as otherwise provided in Section 22.2(c), an Other Agreement shall not
be deemed incorporated into an Award Agreement, and shall not affect the terms
of the Award, unless so provided in the Award Agreement or otherwise determined
by the Committee, regardless of the terms of the Other Agreement.

 

(c)Any provision of an Other Agreement entered into prior to November 8, 2012,
including any amendment thereto, that provides benefits upon a Change in Control
greater than those provided in Article 18 shall be deemed incorporated into the
Award Agreement and shall supersede the provisions of Article 18, unless
otherwise provided by the Award Agreement. The Participant shall receive the
greater of the benefits provided under the Other Agreement or Article 18,
without duplication.

 

22.3        Right of Offset. The Company, any Subsidiary, or an Affiliate may,
to the extent permitted by Applicable Law, deduct from and set off against any
amounts the Company, any Subsidiary, or an Affiliate, as the case may be, may
owe to the Participant from time to time, including amounts payable in
connection with any Award, owed as wages, fringe benefits, or other compensation
owed to the Participant, such amounts as may be owed by the Participant to the
Company, any Subsidiary, or an Affiliate, as the case may be, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 22.3.

 

22.4        Compliance with Code Section 162(m). The Committee has the
discretion to determine whether Awards granted to Covered Employees shall
satisfy the requirements of the Performance-Based Exception. Unless otherwise
provided in the Award Agreement, or action by the Committee approving the Award,
an Award shall be treated as intended to satisfy the Performance-Based Exception
if it (i) is granted to a Covered Employee, and (ii) is either an Option or SAR,
or an Award that is payable (subject to the exercise of negative discretion)
solely upon the achievement of one or more Performance Measures established in
accordance with Section 13.1. Accordingly, the terms of this Plan, including the
definition of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder to the extent applicable to an Award intended to satisfy the
Performance-Based Exception. Notwithstanding the foregoing, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee as likely to be a Covered Employee with respect to a fiscal year.
If any provision of the Plan or any Award Agreement designated as intended to
satisfy the Performance-Based Exception does not comply or is inconsistent with
the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person sole discretion to increase the amount of
compensation otherwise payable in connection with such Award upon attainment of
the applicable performance objectives. Payment of any amount with respect to any
amount intended to qualify for the Performance-Based Exception that the Company
reasonably determines would not be deductible by reason of Code Section 162(m)
shall be deferred until the earlier of the earliest date on which the Company
reasonably determines that the deductibility of the payment will not be so
limited, or the year following the termination of employment.

 

31

 

 

22.5       Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

22.6       Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

22.7       Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

 

22.8       Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all Applicable Laws, and to such
approvals by any governmental agencies or stock exchange as may be required.

 

22.9       Securities Law Compliance. With respect to Insiders, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successor under the Exchange Act. To the extent any provision of
the Plan or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.

 

22.10     Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

 

(a)          Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

(b)          Completion of any registration or other qualification of the Shares
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

 

22.11     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

22.12     Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

 

22.13     Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors, or Third-Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:

 

(a)Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

32

 

 

(b)Determine which Employees, Directors, and/or Third-Party Service Providers
outside the United States are eligible to participate in this Plan;

 

(c)Modify the terms and conditions of any Award granted to Employees and/or
Third-Party Service Providers outside the United States to comply with
applicable foreign laws;

 

(d)Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 22.13 by the Committee shall be attached to this Plan document as
appendices; and

 

(e)Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate Applicable Law.

 

22.14     Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by Applicable Laws.

 

22.15     Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, any Subsidiary, or an Affiliate,
as the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, any Subsidiary, or an Affiliate, as the case may
be and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

 

22.16     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

22.17     Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s, any Subsidiary’s, or an Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

 

22.18     Deferred Compensation. It is the Company’s intent that any Awards
granted under this Plan are structured to be exempt from Code Section 409A,
including all Treasury Regulations and other guidance issuance pursuant thereto
(“Section 409A”) or are structured to comply with the requirements of deferred
compensation subject to Section 409A. Notwithstanding any contrary provision of
the Plan or any Award, the following provisions shall apply to any Award in a
manner consistent with such intent.

 

(a)For purposes of this Section 22.18, an Award shall constitute a “409A Award”
as used in this Section 22.18 only if and to the extent either:

 

(i)it is an Award (other than an Option, SAR, or Restricted Stock) that (A) is
not ‘subject to a substantial risk of forfeiture’ as defined in Section 409A (by
reason of the Participant having attained eligibility for Retirement or
otherwise), and (B) (1) that is actually settled after March 15 of the year
following the year in which the Award ceases to be subject to a substantial risk
of forfeiture or (2) that the terms of the Plan or the Award provide will be
settled after such March 15 or upon or after the occurrence of any event that
may occur after such March 15; or

 

33

 

 

(ii)the Committee (after taking into account the definition of Resignation for
Good Reason as provided in Section 2(vv), and any applicable exemptions from
Section 409A), determines that the Award otherwise constitutes deferred
compensation as defined in Section 409A.

 

Notwithstanding the foregoing, an Award shall not be considered a 409A Award if
at the time the Award is granted (or, if later, the time the Award is no longer
subject to a substantial risk of forfeiture), the Participant is not subject to
United States income tax on any of the Participant’s income (including such
Award if it were taxable), or if the Award is otherwise covered by any of the
exceptions contained in the Section 409A regulations relating to foreign plans.

 

(b)If any amount becomes payable under any 409A Award by reason of a
Participant’s termination of employment, and such Participant incurs a
termination of employment as set forth in the Plan (including, without limit,
Section 5.4 of the Plan) or the Award that is not a ‘separation from service,’
as defined by Section 409A, then the Participant’s right to such payment, to the
extent not already vested, shall be fully vested on the date of the termination
of employment, but payment shall be deferred until the earliest of (i) the date
the Participant incurs such a separation from service (or six months thereafter
if and to the extent required by Section 22.18(d)), (ii) the date that a ‘change
in control event’ as defined in Section 409A occurs with respect to the
Participant, (iii) the Participant’s death, or (iv) if the terms of the Award
provide for payment upon a specific vesting date, such specific vesting date.
Notwithstanding anything in this Plan, the Committee shall not exercise its
discretion under Section 5.5 in a manner inconsistent with this Section 22.18.

 

(c)If any amount becomes payable under any 409A Award by reason of a Change in
Control, and a Change in Control occurs as defined by the Plan or the Award that
is not a ‘change in control event,’ as defined by Section 409A, with respect to
such Participant, then the Participant’s right to such payment, to the extent
not already vested, shall be fully vested on the date of the Change in Control,
and the amount of such payment shall be determined as of such date, but payment
shall be deferred until the earliest of (i) the date on which a change in
control event occurs with respect to the Participant, (ii) the date on which the
Participant incurs a separation from service (or six months thereafter to the
extent required by Section 22.18(d)), (iii) the Participant’s death, or (iv) if
the terms of the Award provide for payment upon a specific vesting date, such
specific vesting date.

 

(d)No amount that becomes payable under any 409A Award by reason of a
Participant’s separation from service (as determined after the application of
Section 22.18(b) and (c)) will be made to a Participant who is a ‘specified
employee’ (as defined by Section 409A) until the earlier of: (i) the first day
following the sixth month anniversary of the Participant’s separation from
service, or (ii) the Participant’s date of death.

 

(e)To the extent that payment of any amount of a 409A Award is required to be
deferred to a later date (the “409A Deferral Date”) by reason of Section 409A,
all amounts that would otherwise have been paid prior to the 409A Deferral Date
shall be paid in a single lump sum on the first business day following the 409A
Deferral Date, and the Committee may, in its sole discretion (but shall in no
event be required to) permit an earlier payment to a Participant to the extent
necessary to alleviate a ‘severe financial hardship’ resulting from an
‘unforeseeable emergency,’ all as defined in Section 409A.

 

(f)For purposes of Section 409A, each ‘payment’ (as defined by Section 409A)
made under this Plan shall be considered a ‘separate payment’ for purposes of
Section 409A.

 

34

 

 

(g)Any payment with respect to a 409A Award that becomes payable upon a
specified vesting date, as defined in the Plan or Award, shall be paid as soon
as practical after such vesting date, but not later than the last day of the
calendar year in which the vesting date occurs.

 

(h)Notwithstanding the Company’s intentions as set forth above, if any Award
granted under this Plan would fail to meet the requirements of Section 409A with
respect to such Award, then such Award shall remain in effect and be subject to
taxation in accordance with Section 409A. Neither the Company nor any member of
the Committee shall have any liability for any tax imposed on a Participant by
Section 409A, and, if any tax is imposed on the Participant, the Participant
shall have no recourse against the Company or any member of the Committee for
payment of any such tax.

 

22.19     Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

22.20     No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s, any
Subsidiary’s, or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to amalgamate, merge or consolidate, or dissolve, liquidate, sell,
or transfer all or any part of its business or assets; or (b) limit the right or
power of the Company, any Subsidiary, or an Affiliate to take any action which
such entity deems to be necessary or appropriate.

 

22.21     Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the state of New Jersey, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of New Jersey, to resolve any and all issues that may arise out of or
relate to this Plan or any related Award Agreement.

 

22.22     Indemnification. Subject to requirements of New Jersey law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his/her own behalf, unless such loss, cost, liability,
or expense is a result of his/her own willful misconduct or except as expressly
provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Association and its organizational regulations, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

  FOSTER WHEELER AG       By: /s/ Michelle K. Davies   Name: Michelle K. Davies
  Title: Executive Vice President, General     Counsel & Secretary

 



35

